NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ODYSSEY LOGISTICS AND TECHNOLOGY
CORPORATION, ~
Plain,tiff~Appellant,
V.
DAVID J. KAPPOS, DIRECTOR, __
UNITED STATES PATENT AND TRADEMARK
OFFICE,
Defendant-Appellee.
2011-1441
Appeal from the Unit;ed States District C0urt for the
Eastern District of Virginia in case n0. 08-CV-1241, Judge
Gerald Bruce Lee.
ON MOTION
ORDER
Odyssey L0gistics and Techn010gy C0rp0rati0n moves
to withdraw its appea1.
Up0n consideration thereof
IT ls ORDERE1) THAT:

ODYSSEY LOGISTICS V. KAPPOS
2
(1) The motion to withdraw is granted The appeal is
dismissed.
(2) Each side shall bear its own costs
FOR THE COURT
ncr 2 7 2011 /s/ Jan H0rbaly
Date J an H0rbaly
cc: R0bert M. Bauer, Esq.
Dennis C. Barghaan, Jr., Esq.
s21
C1erk
Issued As A Mandate: a    j "__
- FlL ll
u.s. comer 0FEPPEALs FOR
ms renew c1Rcu1T
0CT 2 7 2011
mNnoRBA1v
came